       Case 6:20-cv-00505-ADA Document 18 Filed 10/06/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

NEONODE SMARTPHONE LLC,

                                    Plaintiff,
                                                 Civil Action No. 6:20-cv-00505-ADA
                      v.

APPLE INC.                                       JURY TRIAL DEMANDED

                                 Defendants.



   PLAINTIFF’S UNOPPOSED MOTION TO CONTINUE RULE 16 CASE
                  MANAGEMENT CONFERENCE

       Plaintiff Neonode Smartphone LLC (“Plaintiff”) requests that the Court continue

the date of the Rule 16 Case Management Conference (“CMC”) by one week. This

motion is UNOPPOSED.

       The Court’s Order Governing Proceedings – Patent Case (“OGP”) was served on

October 6, 2020, setting the CMC for October 16, 2020. (Dkt. No. 16). Per the OGP,

the deadline for Plaintiff to serve its preliminary infringement contentions and make its

production of other specified information and materials is seven days prior to the CMC,

i.e., October 9, 2020. Plaintiff’s lead counsel, Philip Graves, is currently on a long-

scheduled vacation that will run through October 11, 2020, two days after the deadline

for Plaintiff to serve its preliminary infringement contentions and make its production

of other specified information and materials. Accordingly, Plaintiff requests a one week

continuance of the CMC, to October 23, 2020.
       Case 6:20-cv-00505-ADA Document 18 Filed 10/06/20 Page 2 of 3




      The parties have met and conferred regarding this motion, and Defendant’s

counsel has stated that Defendant does not oppose the relief requested herein. This

motion is not brought for the purpose of delay.


DATED: October 6, 2020                   Respectfully submitted,

                                         By: /s/ Philip J. Graves

                                         Philip J. Graves (CA State Bar No. 153441)
                                         HAGENS BERMAN SOBOL SHAPIRO LLP
                                         301 North Lake Avenue, Suite 920
                                         Pasadena, CA 91101
                                         Telephone: (213) 330-7147
                                         Facsimile: (213) 330-7152
                                         Email: philipg@hbsslaw.com

                                         Greer N. Shaw (CA State Bar No. 197960)
                                         HAGENS BERMAN SOBOL SHAPIRO LLP
                                         301 North Lake Avenue, Suite 920
                                         Pasadena, CA 91101
                                         Telephone: (213) 330-7150
                                         Facsimile: (213) 330-7152
                                         Email: greers@hbsslaw.com

                                         Craig D. Cherry
                                         State Bar No. 24012419
                                         ccherry@haleyolson.com
                                         Justin W. Allen
                                         State Bar No. 24081977
                                         jallen@haleyolson.com
                                         HALEY & OLSON, P.C.
                                         100 N. Ritchie Road, Suite 200
                                         Waco, Texas 76712
                                         913 Franklin Ave., Suite 201
                                         Waco, Texas 76701
                                         Telephone: (254) 776-3336
                                         Facsimile: (254) 776-6823

                                        Counsel for Plaintiff Neonode Smartphone LLC


                                           2
         Case 6:20-cv-00505-ADA Document 18 Filed 10/06/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of October 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this

document through the Court’s CM/ECF system under Local Rule CV-5(b)(1). Any other

counsel of record will be served by a facsimile transmission and/or first class mail.

                                                        /s/ Philip J. Graves
                                                          Philip J. Graves




                                             3
